ORDER

PER CURIAM.
Appellants/Defendants, Gina McWil-liams, Alicia McWilliams, Logan McWil-liams and Trevor McWilliams, appeal from the trial court’s grant of summary judgment in favor of Respondent/Plaintiff, The *733Padberg Law Firm, on The Padberg Law Firm’s petition for declaratory judgment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).